PER CURIAM.
Richard Clyde Althouse appeals the district court’s order denying relief on his Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), complaint. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. See Althouse v. Lowery, No. CA-02-478-5-BO (E.D.N.C. filed July 11, 2002; entered July 12, 2002). To the extent that Althouse alleges an Eighth Amendment violation in regard to his soli*477tary confinement, he has not established that he has been deprived of a basic human need. See In re: Long Term Admin. Segregation of Inmates, 174 F.3d 464, 472 (4th Cir.1999). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.